Fourth Court of Appeals
                                San Antonio, Texas
                                    September 2, 2015

                                   No. 04-15-00463-CV

                        JBS CARRIERS, INC. and James Lundry,
                                   Appellants

                                            v.

Trinette L. WASHINGTON, Sophia Renee Lenzy, Thomas Charles Lenzy, Individually, and as
                Representatives of The State of Mary L. Turner, deceased,
                                       Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-13011
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
      Appellees’ unopposed Motion for Briefing Schedule is granted.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court